pt
.’l
~.¢J

Clerk, ‘)‘ 1.

UNITED STATES DISTRICT COURT Courts *0: tt

FOR THE DISTRICT OF COLUMBIA

ABDUL WAKIL AMIRI,

Plaintiff,

CivilAction N0.  

v.
GELMAN MANAGEMENT COMPANY, l

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma paup
his pro se complaint. For the reasons stated below, the Court will grant the application ai

dismiss the complaint.

Plaintiff alleges that his former landlord, Gelman Management Company ("Gelm

~- r.- ?-fa" 
» _ e¢‘”
f l 10 ?

¢s ict ~’. 5a é28 U.S.C. § 1331. ln addition, federal district c
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and

is between citizens of different States. See 28 U.S.C. § l332(a). Plaintiff purports to brin

ion,
ourts
the suit

g a civil

rights claim against a private entity, and thus fails to present a federal question under 42 U.S.C. §

1983 because this provision applies only to "person[ s] who [act], under color of any statute,

9

ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.’

Id. Because all the parties are in the District of Columbia, plaintiff fails to establish diversity
jurisdiction.

Accordingly, the Court will dismiss the complaint for lack of subject matter

A…rt il?,/